Citation Nr: 0823982	
Decision Date: 07/18/08    Archive Date: 07/30/08	

DOCKET NO.  05-38 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, 
Kansas



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a left knee 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1989 to 
August 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  The case is not ready for appellate 
review and must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

The veteran argues that he has current low back and left knee 
disability which is attributable to incidents or injuries in 
service, and that these incidents or injuries are documented 
in the service medical records.  He claims a continuity of 
symptoms since that time.

The RO denied these issues because the service medical 
records did not reflect significant injury or trauma to 
either the low back or left knee, nor do the service medical 
records identify significant or chronic disability of the low 
back or left knee.  Additionally, the veteran notably made no 
complaints regarding his low back or left knee in the report 
of history he completed at service separation.

The service medical records reflect a 1993 lifting injury of 
the low back which appeared to be acute and transitory since 
the veteran never again presented for any follow-on 
treatment.  These records also note a lifting or straining 
injury from working out in the gymnasium in 1996, for which 
the veteran received a significant orthopedic consultation.  
A short time thereafter, the veteran's back was noted to be 
completely asymptomatic, and there is no evidence that he 
ever sought or required low back treatment at any time for 
the remainder of military service.  

Left knee strains were noted in 1989 and 1991, again without 
significant trauma.  The Board notes that the veteran did 
have a motorcycle accident in 1995 which resulted in a left 
thigh abrasion, but treatment records this time reflect no 
complaints or findings with respect to the left knee.  The 
veteran also had a nondisplaced fracture of the right distal 
fibula in 1994, but these records also reflect no involvement 
of the left knee.  

Following service separation, the veteran filed claims for 
service connection for disabilities other than those which he 
now claims.  He was provided a VA orthopedic examination 
shortly after service in July 2001, and it is noteworthy that 
there are no complaints or findings with respect to the left 
knee or low back.  More recent VA outpatient treatment 
records do include consultations in 2005 which reveal a 
normal X-ray study and full range of motion of the left knee, 
but there is a finding of bilateral "maltracking patella," 
left greater than right.  Similarly, more recent VA 
outpatient treatment records include an X-ray study of the 
lumbar spine which reveals narrowing of the disc spaces from 
L4 to S1.  

The Veterans Claims Assistance Act at 
38 U.S.C.A. § 5103A(d)(2) provides that VA shall treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence on file reflects some degree of 
current disability and some indication that current 
disability might be attributable to incidents of military 
service, and does not contain sufficient medical evidence for 
VA to make a decision.  Because the veteran was seen on more 
than one occasion for both his low back and left knee during 
service and because within approximately five years after 
service there are some minimal findings of abnormality of the 
lumbar spine and left knee patella, the Board concludes that 
VCAA requires this case to be referred for VA examination 
with a request for opinions consistent with the paragraph 
just cited.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  Initially, the RO should ensure that 
it has collected all up-to-date records 
that reflect private or VA treatment for 
the veteran's low back or left knee.  At 
a minimum, this should include all up-to-
date treatment records with the Topeka, 
Kansas, VAMC.  All records obtained 
should be added to the claims folder.  

2.  After completing the above 
development, the veteran should be 
referred for a VA orthopedic examination 
of his low back and knees.  The claims 
folder must be made available for review 
in conjunction with the examination.  Any 
additional diagnostic testing necessary 
to confirm an adequate diagnosis of the 
low back and left knee must be completed.  
In addition to providing a proper 
diagnosis of any chronic disease or 
injury of the low back and left knee, the 
examining physician must conduct a 
thorough review of the claims folder for 
the purpose of providing opinions as to 
whether it is more, less or equally 
likely that any currently identified 
disability of the low back or left knee 
are causally attributable to incidents or 
injuries of active military service.  The 
examining physicians attention is 
directed to the veteran's service medical 
records and to the first VA examination 
performed after service separation in 
July 2001.  A complete explanation of the 
reasons and bases for all opinions 
provided is essential.  

3.  After completing the above 
development, the RO should again address 
the issues on appeal.  If any decision is 
not to the veteran and representative's 
satisfaction they must be provided with a 
Supplemental Statement of the Case, and 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



